MEMORANDUM DECISION.
Roger M. and Joyce B. Rush appeal from an order of the Superior Court, Cumberland County, dismissing their complaint against the State of Maine, Bureau of Taxation and others. The trial court ruled that the plaintiffs had failed to state a claim upon which relief could be granted. We agree.
A careful review of the complaint reveals that the plaintiffs would not be entitled to the relief sought upon either of the two theories they have advanced. Under such circumstances, it is entirely appropriate to summarily dismiss the action. M.R.Civ.P. 12(b)(6); see Nadeau v. State, Me., 395 A.2d 107, 116-17 (1978).
The entry is:
Judgment affirmed.
All concurring.